      Case 2:15-cr-00707-SRB Document 663 Filed 04/29/20 Page 1 of 1



 1
 2
 3
 4
 5
 6                           UNITED STATES DISTRICT COURT
 7                                     DISTRICT OF ARIZONA
 8
     United States of America,
 9                                                      CR 15-00707-01-PHX-SRB
                          Plaintiff,
10
              v.
11                                                               ORDER
12   Abdul Malik Abdul Kareem,
13                        Defendant.
14
15
16         Upon the motion of the United States of America, with no objection from defense
17   counsel, and good cause appearing,
18         IT IS ORDERED granting the Government’s motion to extend time to provide
19   notice regarding the government’s decision whether to re-try or dismiss Count 2 for a
20   period of 45 days (Doc. 662).
21         IT IS FURTHER ORDERED extending the Government’s deadline for providing
22   notice from May 1, 2020, to June 15, 2020.
23
           Dated this 29th day of April, 2020.
24
25
26
27
28
